Title: From Thomas Jefferson to John Barnes, 27 July 1798
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello July 27. 98.
          
          I was taken on my journey with sore eyes, and have continued so ill with them, & still am, as to be unable to do business almost entirely. nevertheless my anxiety on account of payments I have to make in Philadelphia obliges me to address you. on sending my accounts to my nailcustomers on my return home, I find them as much unprepared for prompt paiment as if they had never expected my return. they make me good promises for the ensuing month. but if they perform them, it will not be in time for my Philadelphia purposes. I had therefore hoped to have heard from you whether my note for a sum at 60 days from Aug. 1. could be discounted at the bank. perhaps the derangement of our post, which now takes 15. days to bring a letter has prevented my hearing from you. I therefore inclose you such a note for 1250. D. payable 60. days from Aug. 4. for discount at the bank, where as they know they will have the money in their own hands, I imagine they will discount […]. in that case be so good as to pay Joseph Roberts 370. Doll. […] Charles Wharton 69 45/100 Millreas at the proper [exchange], & [remit] 200. Dollars to Chas. Johnston & co. keeping the residue first to [make] up whatever balance you may have against […]. satisf[…] [this?] […] subject to my order if you have […]ed the [two sums?] of 250. & 240. D. I left you the notes for, they […] [have rec]overed your advances. I shall be very anxious to hear from you, and to know that these deficits of mine are made up: and as soon as I hear from you, & not before, I will write to the persons. I am with great esteem Dear [Sir]
          Your friend & servt
          
            Th: Jefferson
          
        